Case 2:21-cr-00009-TSK-MJA Document 12 Filed 07/26/21 Page 1 of 5 PageID #: 27



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                 Crim. Action No.: 2:21CR09
                                                       (Judge Kleeh)

GARRY WILLIAM MORAN, II,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 11],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On June 8, 2021, the Defendant, Garry William Moran (“Moran”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One and

Two of the Information, charging him in Count One with Conspiracy

to Possess with Intent to Distribute Methamphetamine, in violation

of Title 21, United States Code, Sections 846, 841(a)(1), and

841(b)(1)(C). Count Two of the Information charges Moran with

Possession of Counterfeit Obligations, in violation of Title 18,

United States code, Section 472.        Moran stated that he understood

that the magistrate judge is not a United States District Judge,

and Moran consented to pleading before the magistrate judge.            This

Court referred Moran’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the
Case 2:21-cr-00009-TSK-MJA Document 12 Filed 07/26/21 Page 2 of 5 PageID #: 28



USA v. MORAN                                                      2:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 11],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted.

      Based upon Moran’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Moran

was competent to enter a plea, that the plea was freely and

voluntarily given, that Moran was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 11] finding a factual basis for the

plea and recommending that this Court accept Moran’s plea of guilty

to Counts One and Two of the Information.

      The magistrate judge remanded Defendant to the custody of the

U.S. Marshals Service, based on the revocation order in the

underlying case.     [Dkt. No. 114 in case 2:19cr29-1].

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a




                                      2
Case 2:21-cr-00009-TSK-MJA Document 12 Filed 07/26/21 Page 3 of 5 PageID #: 29



USA v. MORAN                                                      2:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 11],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judgment of this Court based on the R&R.           Neither Moran nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 11], provisionally ACCEPTS Moran’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Counts One and Two of

the Information.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Moran, and prepare a presentence investigation

report for the Court;

      2.    The presentence investigation report shall be disclosed

to Moran, his counsel, and the Government on or before September

6, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);




                                      3
Case 2:21-cr-00009-TSK-MJA Document 12 Filed 07/26/21 Page 4 of 5 PageID #: 30



USA v. MORAN                                                      2:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 11],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      3.    Counsel may file written objections to the presentence

investigation report on or before September 20, 2021;

      4.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 4, 2021; and

      5.    Counsel may file any written sentencing memorandum or

statements     and   motions    for   departure    from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

October 18, 2021.

      The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

      The Court will conduct the Sentencing Hearing for Moran on

November 8, 2021, at 1:00 p.m., at the Elkins, West Virginia point

of holding court. If counsel anticipates having multiple witnesses

or an otherwise lengthy sentencing hearing, please notify the

Judge’s chamber staff so that an adequate amount of time can be

scheduled.

                                      4
Case 2:21-cr-00009-TSK-MJA Document 12 Filed 07/26/21 Page 5 of 5 PageID #: 31



USA v. MORAN                                                      2:20-CR-31
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 11],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: July 26, 2021.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
